312 S.W.3d 465 (2010)
Kevin HAMMERSCHMIDT, Plaintiff/Appellant,
v.
Michael S. WRIGHT, Defendant/Respondent.
No. ED 93906.
Missouri Court of Appeals, Eastern District, Division Two.
June 8, 2010.
*466 Kevin Hammerschmidt, Jefferson City, MO, Acting pro se.
Michael S. Wright, Warrenton, MO, Acting pro se.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kevin Hammerschmidt (Appellant) appeals from the trial court's judgment dismissing his petition for Declaratory Judgment alleging that Michael S. Wright violated the Sunshine Law.[1] We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in dismissing Appellant's petition. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  Section 610.010 et seq. RSMo 2006.